Citation Nr: 1451830	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  06-29 738	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for bronchitis.

4.  Entitlement to service connection for a stomach disability

5.  Entitlement to service connection for a sinus disability.

REPRESENTATION

Veteran represented by:	Daniel Krasnegor

WITNESSES AT HEARING ON APPEAL

The Veteran and E.S.
ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran, who is the appellant, served on active duty from November 1974 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in September 2009, the Board denied the claims of service connection for diabetes mellitus, bilateral pes planus, bronchitis, a stomach disability, and a sinus disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a decision in December 2010, the Court vacated and remanded the Board's decision for compliance with the instructions in the decision.

In January 2012 and July 2014, the Board remanded the case for further development which has not been completed, compelling the Board to remand the matter for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). .


REMAND

In January 2012 and July 2014, the Board remanded the case to afford the Veteran a VA examination and to obtain a medical opinion.  The RO was also directed to readjudicate the claim after the development was completed.  



The VA examinations and medical opinions were completed in September 2014, but a supplemental statement of the case addressing the additional evidence was not furnished to the Veteran.  Due process requires a REMAND for the following action to cure the procedural defect.

Furnish the Veteran and his attorney a supplemental statement of the case, addressing the additional evidence.  If any benefit is denied, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



